Title: From George Washington to the Committee at Headquarters, 20 June 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen,
Head Quarters Springfield June 20th 1780

Agreeable to your recommendation I have thought proper to send Brigadier General Parsons to the state of Connecticut. My orders to him will relate to the collecting, arranging and forwarding the drafts and recruits from that state to the army. The Committee will give him what further instructions they think proper, which he will execute with judgment and zeal. It will be useful to inform him of the requisitions they have made to the state, as his influence there may enable him to contribute to their success. I have the honor to be with perfect respect and esteem Gentlemen Your most Obedt servt

Go: Washington

